

116 HR 6641 IH: To establish the Commission on the Strategic National Stockpile, and for other purposes.
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6641IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Neguse (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Commission on the Strategic National Stockpile, and for other purposes.1.Commission on Strategic National Stockpile(a)EstablishmentThere is established in the legislative branch a commission to be known as the Commission on the Strategic National Stockpile (in this section referred to as the Commission).(b)Duty of CommissionThe Commission shall conduct a study to determine the most effective ways to stock the strategic national stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247–6b) in order to address local, State, and Federal needs in times of emergency, including—(1)the types of supplies needed; and(2)the quantity of each such supply.(c)Membership(1)Number and appointmentThe Commission shall be composed of 10 members, of whom—(A)two members shall be appointed by the President;(B)two members shall be appointed by the Speaker of the House of Representatives;(C)two members shall be appointed by the minority leader of the House of Representatives;(D)two members shall be appointed by the majority leader of the Senate; and(E)two members shall be appointed by the minority leader of the Senate.(2)TermsEach member shall be appointed for the life of the Commission.(3)CompensationEach member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which such member is engaged in the actual performance of the duties of the Commission.(d)Administrative provisions(1)Staff(A)Appointment and compensationThe majority of the Commission, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of an executive director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the rate payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(B)Personnel as Federal employees(i)In generalThe executive director and any other personnel of the Commission appointed in accordance with subparagraph (A) shall be treated as employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title.(ii)Members of CommissionClause (i) may not be construed to apply to members of the Commission.(2)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detail shall be without interruption or loss of civil service status, rights, or privilege.(3)Expert and consultant servicesThe Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(e)ReportNot later than 1 year after the date of the enactment of this Act, the Commission shall transmit to Congress a report on the study required under subsection (b).(f)TerminationThe Commission shall terminate immediately following the submission of the report required under subsection (e). 